Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 October 23, 2008 2:00 p.m. Pacific Time Company Press Release SOURCE: CONTACTS: Cowlitz Bancorporation Richard J. Fitzpatrick, Chief Executive Officer Gerald L. Brickey, Chief Financial Officer (360) 423-9800 Cowlitz Bancorporation Reports Financial Results for the Third Quarter of 2008 Capital Position and Liquidity Remain Strong Loan Growth Solid LONGVIEW, Wash., October 23, 2008 /PRNewswire/ Flash Results Cowlitz Bancorporation (NASDAQ: CWLZ ) (Numbers in Thousands, Except Per Share Data) Three Months Ending Nine Months Ending September 30, June 30, September 30, September 30, 2008 2007 2008 2008 2007 Net Interest Income $5,584 $5,673 $5,735 $16,721 $16,965 Provision for Credit Losses $2,300 $725 $13,002 $15,895 $1,000 Net Income (Loss) ($1,596) $1,276 ($8,091) ($8,785) $3,227 Diluted EPS ($0.31) $0.25 ($1.60) ($1.74) $0.62 Total Period End Loans $436,684 $398,841 Total Period End Deposits $501,358 $441,787 Cowlitz Bancorporation (NASDAQ: CWLZ ) announced today that the Companys net loss for the quarter ended September 30, 2008 was $1.6 million, or ($0.31) per diluted share, compared with net income of $1.3 million, or $0.25 per diluted share, during the same period of 2007. Third quarter 2008 results were reduced by a $1.4 million non-cash securities loss on Fannie Mae preferred stock. On an after-tax basis, this charge increased the third quarter loss by $910,000, or $0.18 per share. For the first nine months of 2008, the Companys net loss was $8.8 million, compared with net income of $3.2 million in the first nine months of 2007. Over the past few months we have seen unprecedented changes in our industry as well as the overall economy. We believe recently approved economic actions orchestrated by the U.S. Treasury will have a positive effect on the countrys community banks and the financial services industry as a whole, stated Richard J. Fitzpatrick, President and CEO of Cowlitz Bancorporation and its wholly-owned subsidiary Cowlitz Bank. Total loans increased 9.5% to $436.7 million, compared with $398.8 million at September 30, 2007, with loans growing at an annualized rate of approximately 8% in the third quarter of 2008. The Companys loan mix continues to reflect a business banking focus. As land development and construction loan maturities occur, the Company intends to shift its loan mix to increase commercial and industrial loans. Total deposits increased 13.5% to $501.4 million at September 30, 2008 from $441.8 million at September 30, 2007. Cowlitz Bank continues to have excellent liquidity with a solid deposit base, approximately $100 million of borrowing capacity with the FHLB, access to the Federal Reserves primary credit program and capital ratios in excess of regulatory levels required to be well-capitalized. The Bank had $42.6 million of excess short-term assets at the end of the third quarter, Mr. Fitzpatrick added. The table below illustrates the capital ratios for Cowlitz Bancorporation consolidated and Cowlitz Bank. Actual Adequately Capitalized To Be Well-Capitalized (dollars in thousands) Amount Ratio Amount Ratio Amount Ratio September 30, 2008 Total risk-based capital: Consolidated $ 57,638 11.63% $ 39,660 > 8.00% N/A N/A Bank $ 55,246 11.17% $ 42,784 >8.00% $ 49,472 >10.00% Tier 1 risk-based capital: Consolidated $ 51,342 10.36% $ 19,830 > 4.00% N/A N/A Bank $ 48,962 9.90% $ 19,789 > 4.00% $ 29,683 > 6.00% Tier 1 (leverage) capital: Consolidated $ 51,342 9.60% $ 21,392 >4.00% N/A N/A Bank $ 48,962 9.14% $ 21,423 > 4.00% $ 26,779 > 5.00% Net interest margin as a percentage was 4.62% for the third quarter of 2008, compared with 5.01% in the third quarter of 2007 and 4.87% in the second quarter of 2008. Net interest income was $5.6 million in the third quarter of 2008, compared with $5.7 million in the same quarter last year and $5.7 million in the second quarter of 2008. The net interest margins in 2008 relative to the third quarter 2007 net interest margin were affected by several factors, including rate cuts by the Federal Reserve of approximately 300 basis points between September 2007 and September 2008, continued competitive market pricing on both sides of the balance sheet, the level of nonperforming loans and a lower level of noninterest-bearing demand deposit accounts year-over-year. In addition, interest reversals of $118,000 in the third quarter of 2008 reduced the quarters net interest margin by approximately 10 basis points. Deposit rates are generally slow to fall relative to the rate of decline in the Federal Reserves target federal funds rate. The Bank has begun to see the effect of declining rates on overall deposit costs as the average rate on interest-bearing liabilities fell to 3.26% in the third quarter of 2008 from 3.36% in the second quarter and 4.31% in the third quarter a year ago. However, overall market liquidity constraints and competition for core deposits has kept both wholesale borrowing costs and retail deposit rates relatively high, said Mr. Fitzpatrick. The FMOCs 50 basis point rate cut on October 8, 2008 will most likely compress the margin in the coming quarters, as funding costs lag loan pricing. At the end of the third quarter, we had $228 million of loans tied to prime, but we have interest rate contracts that mitigate the impact of declines in the Banks prime rate on $100 million of variable rate loans. The provision for credit losses was $2.3 million in the third quarter of 2008, compared with $13.0 million in the second quarter of 2008 and $725,000 in the third quarter of 2007. Net loan charge-offs were $2.3 million in the third quarter of 2008, down substantially from $5.2 million in the second quarter of 2008. Net charge-offs were not significant in the third quarter of 2007. The allowance for loan losses was 3.17% of loans at September 30, 2008, compared with 3.28% of loans at June 30, 2008 and 1.46% at September 30, 2007. The increase in the Companys allowance for loan losses as a percentage of loans since September 2007 to the historically high levels of 2008 was primarily the result of an increasing risk profile in the Banks land acquisition and development portfolio, as builder/developers have been experiencing reduced cash flows due to sluggish sales and underlying loan collateral values have fallen sharply. The allowance for loan losses to non-performing loans was 149% at September 30, 2008, compared with 48% in the same quarter last year and 163% at June 30, 2008. Total non-performing assets (defined as loans on non-accrual and repossessed assets) were $11.8 million at September 30, 2008, compared with $12.2 million at September 30, 2007 and $12.8 million at June 30, 2008. As a percentage of total assets, non-performing assets decreased to 2.09% at September 30, 2008, compared with 2.37% at September 30, 2007 and 2.42% at June 30, 2008. At September 30, 2008, the Company had one loan totaling $3.7 million 90 days past due and accruing that was in the process of renewal with additional collateral to be pledged. We believe maintaining a strong allowance for loan losses is appropriate given the uncertainties about the continued weakening of the regional and national economies, stated Ernie D. Ballou, Vice President and Chief Credit Administrator. We are aggressively working with our customers and our bank-owned properties to resolve these issues as quickly as possible; however, given the current state of the real estate markets, it is prudent to expect a potentially lengthy time to resolution. Our single family residential portfolio continues to have minimal delinquencies. Non-accrual loans at September 30, 2008 totaled $9.3 million, an increase of $651,000 from June 30, 2008, but down from $12.2 million at September 30, 2007. During the third quarter of 2008, non-accrual loans were reduced by pay-offs of $3.0 million and charge-offs of $1.0 million. Loans placed on non-accrual during the quarter totaled $4.6 million. Of the loans placed on non-accrual in the current quarter, $3.4 million were real estate construction and development related. Almost all of the Companys non-accrual loan portfolio at September 30, 2008 related to land acquisition and development loans in Oregon and Washington. Other real estate owned (OREO) totaled $2.4 million at September 30, 2008, down $1.5 million from June 30, 2008. The Company had no OREO at September 30, 2007. OREO at the end of the second and third quarters of 2008 consisted primarily of one residential real estate development project and one parcel of land in the Portland, Oregon area. In the third quarter of 2008, a portion of the real estate development project was sold at a loss of $120,000. Non-interest income in the third quarter of 2008 included a loss of $1.4 million due to the recognition of an other-than-temporary non-cash impairment charge on 70,000 shares of
